Citation Nr: 0033877	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
November 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Columbia, South Carolina 
(hereinafter RO).


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claim of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  As these procedures could not have been 
followed by the RO at the time of the November 1998 rating 
decision, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

A VA clinical psychologist in March 1999, found depression 
and anxiety "that is secondary to and inseparable from his 
service connected disability."  See also a November 2000 VA 
psychologist's opinion.  These findings raise the issue of 
entitlement to service connection for a psychiatric disorder, 
specifically depression and anxiety, secondary to the 
veteran's service-connected back disorder.  The United States 
Court of Veterans Appeals (hereinafter Court) has held that 
all issues "inextricably intertwined" with the issue 
certified for appeal, are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As the issue of a psychiatric disorder is 
"intertwined" with the issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability, and was not addressed by the RO, the issue 
is remanded to the RO in accordance with the holding in 
Harris for development, to include a VA examination.

The Board further notes that the veteran's application for 
disability retirement from the United State Post Office was 
approved by the Office of Personnel Management in July 1999.  
However, records from the Office of Personnel Management and 
the United States Post Office as to this determination are 
not of record.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Additionally, the record reveals that the veteran has applied 
for VA vocational rehabilitation.  However, there is no 
indication in the file whether the veteran was actually 
afforded vocational rehabilitation training or what the 
result was of any counseling.  This information is pertinent 
to the veteran's claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability.

The veteran indicated on his substantive appeal received by 
the RO in August 1999, that he did not want a hearing before 
the Board.  However, in the Statement of Accredited 
Representative in Appealed Case dated in September 1999, the 
representative stated that the veteran would present 
additional evidence at his scheduled hearing.  Accordingly, 
it is not clear as to whether the veteran desires a hearing 
in conjunction with his claim of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  This matter must be clarified prior to 
further appellate action on the claim by the Board.  
38 C.F.R. § 20.700 (2000).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between any current psychiatric disorder 
and his service-connected back disorder, 
as well of the degree of industrial 
impairment caused by his 
service-connected back disorder.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  The RO 
should also obtain the veteran's complete 
Vocational Rehabilitation and Education 
file, if one exists, as well as records 
from the Office of Personnel Management 
and the United States Post Office, with 
regard to his disability retirement.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
efforts to secure government records must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts would be futile.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should consult the veteran to 
clarify whether he desires a hearing and 
take appropriate action thereafter.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder 
found, to include depression and anxiety.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  If a 
psychiatric disorder is found, the 
examiner should state whether it is at 
least as likely as not that it is related 
to, or aggravated by the veteran's 
service-connected back disorder.  The 
March 1999 and November 2000 opinions of 
the VA clinical psychologist should be 
reviewed and any inconsistencies between 
those findings and those of the VA 
examiner explained.  The RO must furnish 
the examiner with a copy of the rating 
criteria for evaluating psychiatric 
disorders and request that the examiner 
comment as to the presence or absence of 
each symptom and finding required under 
the rating criteria for ratings from 10 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.  The examiner 
should also assign a Global Assessment of 
Functioning Scale score and explain what 
the assigned score means.  The examiner 
is requested to provide an opinion 
regarding the degree of industrial 
impairment caused any psychiatric 
disorder found.  A complete rationale for 
all opinions should be provided.  The 
examination report should be typed. 

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the extent of his service-connected back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All indicated 
tests and studies should be accomplished.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion testing, and the presence or 
absence of ankylosis.  The examiner 
should indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner is requested 
to provide an opinion regarding the 
degree of industrial impairment caused by 
the veteran's service-connected back 
disorder.  The examiner should also 
express an opinion whether or not the 
service-connected back disorder renders 
the veteran unable to obtain and maintain 
substantially gainful employment.  A 
complete rationale for each opinion 
expressed must be provided.  The 
examination report should be typed. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, 
secondary to the service-connected back 
disorder.  If service connection for a 
psychiatric disorder is warranted, the RO 
should assign the appropriate disability 
rating.  Thereafter, the RO should 
adjudicate the issue of entitlement to an 
increased rating for the back disorder, 
which is implicit in his claim of 
entitlement to a total rating for 
compensation purposes based upon 
individual unemployability, and assign 
the appropriate disability rating, with 
consideration of the provisions of 
38 C.F.R. § 3.321(b) (2000).  Thereafter, 
if the combined schedular rating is less 
than total, then the issue of entitlement 
to a total rating for compensation 
purposes based upon individual 
unemployability should be readjudicated.  

8.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


